ROBERT L. BLAND, Judge.
The record of this claim was prepared by the state road commission and filed with the clerk of this court on November 13, 1942. The claim is for $53.61, and grows out of an automobile accident which occurred on Riverside Drive, Welch, West Virginia, on September 17, 1942. On that day claimant’s Chevrolet automobile, bearing West Virginia license number 9-461, was standing still in traffic when state road commission truck no. 1030-82 ran into it, causing damages to the extent of the claim as shown by an itemized statement of Center Chevrolet Sales Company, of Welch, made a part of the record. It appears that failure of brakes on the road commission truck to work was responsible for the accident. The claimant was in no way at fault. The road commission recommended the payment of the claim. The assistant attorney general, having examined the claim, approves its payment.
Upon the showing made by the record, which has been considered informally by the court, we are of opinion that an award should be made for the claim.
An award of fifty-three dollars and sixty-one cents ($53.61) is, therefore, now made in favor of claimant W. R. Keyser.